UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2009 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-50654 ICON Income Fund Ten, LLC (Exact name of registrant as specified in its charter) Delaware 35-2193184 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onJuly 31, 2009is 148,211. ICON Income Fund Ten, LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets (unaudited) Assets June 30, December 31, Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance lease - Equipment held for sale or lease, net Restricted cash Accounts receivable, net - Other current assets Total current assets Non-current assets: Net investment in finance lease, less current portion - Leased equipment at cost (less accumulated depreciation of $50,927,554 and $47,649,844, respectively) Equipment (less accumulated depreciation of $1,041,459) - Investments in joint ventures Investments in unguaranteed residual values Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Revolving line of credit, recourse - Interest rate swap contracts Deferred revenue Due to Manager and affiliates Accrued expenses and other current liabilities Total Liabilities Commitments and contingencies (Note 13) Equity: Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue: Rental income $ Finance income - - Servicing income - - Income from investments in joint ventures Net (loss) gain on sales of equipment and unguaranteed residual values ) ) Interest and other income Total revenue Expenses: Management fees - Manager Administrative expense reimbursements - Manager General and administrative Interest Depreciation and amortization Total expenses Net income Less: Net income attributable to noncontrolling interests Net income attributable to Fund Ten $ Net income attributable to Fund Ten allocable to: Additional Members $ Manager $ Weighted average number of additional shares of limited liability company interests outstanding Net income attributable to Fund Ten per weighted average additional share of limited liability company interests $ See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity (unaudited) Members' Equity Additional Shares AccumulatedOther Total of Limited LiabilityCompany Interests AdditionalMembers Manager ComprehensiveLoss Members'Equity NoncontrollingInterests TotalEquity Balance, December 31, 2008 $ $ ) $ ) $ $ $ Comprehensive income: Net income - Change in valuation of interest rate swap contracts - - - Currency translation adjustments - - ) ) - ) Total comprehensive income ) Cash distributions to members and noncontrolling interests - ) ) - ) ) ) Balance, March 31, 2009 ) ) Comprehensive income: Net income - Change in valuation of interest rate swap contracts - - - Currency translation adjustments - - - Total comprehensive income Cash distributions to members and noncontrolling interests - ) ) - ) ) ) Balance, June 30, 2009 $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Rental income paid directly to lenders by lessees ) ) Finance income - ) Income from investments in joint ventures ) ) Net gain on sales of equipment and unguaranteed residual values ) ) Depreciation and amortization Interest expense on non-recourse financing paid directly to lenders by lessees Changes in operating assets and liabilities: Collection of finance leases Restricted cash Accounts receivable ) - Equipment ) - Other assets, net ) Deferred revenue ) ) Due to Manager and affiliates, net ) Accrued expenses and other current liabilities ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of equipment and unguaranteed residual values Investment in financing facility - ) Distributions received from joint ventures in excess of profits Net cash provided by investing activities Cash flows from financing activities: Proceeds from revolving line of credit - Repayment of revolving line of credit - ) Repayments of non-recourse long-term debt ) - Cash distributions to members ) ) Shares of limited liability company interests redeemed - ) Cash distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long-term debt directly to lenders by lessees $ $ Transfer from net investment in finance lease to equipment $ $
